Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed January 06, 2022, has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jame Devellis on March 04, 2022.
The application has been amended as follows: 
19. (Currently Amended) A risk analysis system comprising: one or more non-transitory computer-readable storage media communicably coupled to one or more processors and configured to store instructions; and the one or more processors configured to execute the instructions to: receive a plurality of threats, the plurality of threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the plurality of threats are current threats that are actively affecting the dynamic risk score at a current point in time and a portion of the plurality of threats are historic threats that are no longer affecting the dynamic risk score at the current point in time and were previously affecting the dynamic risk score at one or more past times, wherein the one or more past times occur prior to the current point in time; generate, based on the current threats, the dynamic risk score at the current point in time; generate, based on the historic threats, an average risk score by averaging the historic threats at the current point in time; record the average risk score over a period of time as new threats are received: record the dynamic risk score over the period of time as the new threats are received; and cause a user interface to display a risk trend element, the risk trend 
Response to arguments
On page 10, Applicant’s argument by amending claim 1 to include the allowable subject matter of claim 6. Claim 10 has been amended to include the allowable subject matter of claim 15. Claim 19 has been amended to include the subject matter of claim 1 and allowable claim 6. While claims 1, 10, and 19 have been amended in some respects to remove certain limitations, Applicant respectfully submits that claims 1, 10, and 19, and their dependent claims, are believed to be allowable for the same reasons as claims 6 and 15 were determined to be allowable.  Applicant’s argument via incorporating limitations previously indicated being allowable is persuasive.  
ALLOWANCE
Claims 1-5, 7-10, 12-14 and 16-21, filed October 18, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “record the average risk score over a period of time as new threats are received; record the dynamic risk score over the period of time as the new threats are received; and cause a user interface to display a risk trend element, the risk trend element including an average risk trend and a dynamic risk trend, wherein the average risk trend is based on the average risk score recorded over the period of time and the dynamic risk trend is based on the dynamic risk score recorded over the period of time as set forth in claims 1, 10, and 19.
The closest prior art, Schlossberg et al. and Basavapatna et al., does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152